DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims in the Applicant’s Preliminary Amendment filed on 06/28/19 have been entered.
According to the Amendment, claims 1 and 7-13 have been amended.  Claims 2-6 have been canceled.  Claims 14-16 are new.  Thus, claims 1 and 7-16 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under § 103 as being obvious over US Pub. No. 2017/0355524 to Hognaland (Hognaland) in view of US Pub. No. US Pub. No. 2012/0195724 to Toebes et al. (Toebes).  In regards to claims 1 and 13, Hognaland discloses a remotely operated vehicle (1) for picking up storage bins (2) from an underlying storage system (3), comprising:
a vehicle lifting device (7) for lifting the storage bin from the underlying storage system, 
a first vehicle rolling assembly (10) comprising a first rolling set (101-102) and a second rolling set (103-104) arranged at opposite sides of a vehicle frame (4), allowing movement of the vehicle along a first direction (X) on the underlying storage system during use  (see Fig. 3 depicting vehicle movement along the X direction), and 
a second vehicle rolling assembly (11) comprising a first rolling set (111-112) and a second rolling set (113-114) arranged at opposite sides of the vehicle frame, allowing movement of the vehicle along a second direction (Y) on the underlying storage system during use, the second direction (Y) being perpendicular to the first direction (X), (see Fig. 3 depicting vehicle movement along the Y direction) 
a rolling set displacement assembly arranged to move the first vehicle rolling assembly in a vertical direction (Z) between a first position, wherein the first vehicle rolling assembly allow movement of the vehicle along the first direction (X), and a second position, wherein the second vehicle rolling assembly allow movement of the vehicle along the second direction (Y) (see ¶ [0008] suggesting a means for displacing of the vehicle driving means by describing the vehicle during use as having at least one of the first and second vehicle rolling means in contact with the underlying storage system), 
wherein each of said rolling sets comprises at least a first wheel (101,103,105,107) and a second wheel (102,104,106,108) rigidly interconnected by a wheel connecting element (4, Fig. 3
wherein the wheel connecting element of the second rolling set of the first vehicle rolling assembly is rigidly connected to the rolling set displacement assembly, and the wheel connecting element of the second rolling set of the second vehicle rolling assembly is rigidly connected to the vehicle frame (see ¶ [0031] mounting the first and second rolling means to the exterior walls of the vehicle body), and
wherein the underlying storage system (3) comprises a bin storage structure (15) having a plurality of storage columns (15) for accommodating a vertical stack of storage bins and a horizontal grid of top rails (13) upon which the vehicle may move in two perpendicular directions above the storage columns (see Fig. 5 depicting a storage system with transport vehicles operating overhead of the storage structure).
Although Hognaland does not explicitly disclose that the wheel connecting element of the first rolling set of the first vehicle rolling assembly is pivotally connected to the vehicle frame via the rolling set displacement assembly, and the wheel connecting element of the first rolling set of the second vehicle rolling assembly are pivotally connected to the vehicle frame, such features are found in the prior art.  In fact, Toebes teaches a suspension system for autonomous transports wherein the wheel connecting element (110D) of the first rolling set of the first vehicle rolling assembly is pivotally connected to the vehicle frame (110F) via the rolling set displacement assembly, and the wheel connecting element (110D) of the first rolling set of the second vehicle rolling assembly are pivotally connected to the vehicle frame (110F), such that the wheel connecting element of the first rolling set of the first vehicle rolling assembly may tilt in a vertical plane parallel to the first direction (X), and the wheel connecting element of the first rolling set of the second vehicle rolling assembly may tilt in a vertical plane parallel to the second direction (Y). See ¶ [0030] (connecting the drive sections to the 
Thus, it would have been obvious to modify the remotely operated vehicle of Hognaland with the pivoting suspension system of Toebes in order to prevent any of the drive wheels from lifting off the travel surface during vehicle use. ¶ [0030].

In regards to claim 7, Toebes further discloses that the tilt of the wheel connecting element of the first rolling set of the first and the second vehicle rolling assembly is limited by a tilt limiting assembly. See Fig. 5; ¶ [0036] (effecting travel limits of the drive sections by recesses or grooves 560G formed in the frame that correspond to each of the protruding members 560, 561).

In regards to claim 8, Toebes further discloses that the tilt limiting assembly is arranged to prevent a lowermost contact surface, of the wheels of the first rolling set driving the vehicle, from tilting above a level of a lowermost part of the vehicle frame. See Fig. 5; ¶ [0036] (implying as much from the vehicle’s ability to control travel limits of the drive sections by recesses or grooves 560G formed in the frame that correspond to each of the protruding members 560, 561).

In regards to claims 9 and 14, Toebes further discloses that the tilt limiting assembly comprises a first limiting element on each of the wheel connecting elements of the first rolling set of the first and of the second vehicle rolling assembly, and a cooperating second limiting element on each of the rolling set displacement assembly and the vehicle frame. See Fig. 5; ¶ [0036] (implying as much from the vehicle’s 560G formed in the frame that correspond to each of the protruding members 560, 561).

In regards to claims 10 and 15, Toebes further discloses that the first limiting element is a hole and the second limiting element is a knob, the hole having a circumference larger than the circumference of the knob, such that the knob may move a given distance relative to the hole. See Fig. 5; ¶ [0036] (impacting travel limits of the drive sections by recesses or grooves 560G formed in the frame that correspond to each of the protruding members 560, 561).

In regards to claim 11, Toebes further discloses that the wheel connecting element of the first rolling set of the first vehicle rolling assembly and the second vehicle rolling assembly is pivotally connected at a first pivot point and a second pivot point, respectively, the first and the second pivot point being equidistant from the centre axis of the first and the second wheel of the respective rolling set. See Fig. 5 (showing pivot points of the wheel connecting elements being equidistance from the center axis of their corresponding drive sections).

In regards to claims 12 and 16, Toebes further suggests that wherein each wheel is independently driven by an electric motor. See ¶ [0058] (describing the drive section assembly as having at least one motor and a pair of drive wheels coupled to the motor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651